EXHIBIT 10.1

FOURTEENTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTEENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
August 29, 2008, is entered into by and among the lenders identified on the
signature pages hereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the successor to Wells Fargo Foothill, Inc. as administrative
agent for the Lenders designated in the Credit Agreement referred to below (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), and INFOCUS CORPORATION, an Oregon corporation (“Borrower”).

RECITALS

A. Borrower, Agent and the Lenders have previously entered into that certain
Credit Agreement dated as of October 25, 2004, as amended by that certain First
Amendment to Credit Agreement, Security Agreement and Waiver, dated as of
December 3, 2004, that certain Second Amendment to Credit Agreement, dated as of
December 13, 2004, that certain Third Amendment to Credit Agreement and Waiver
dated May 6, 2005, that certain Fourth Amendment to Credit Agreement, Second
Amendment to Security Agreement and Waiver dated November 4, 2005, that certain
Fifth Amendment to Credit Agreement dated as of June 7, 2006, that certain Sixth
Amendment to Credit Agreement and Waiver dated as of October 25, 2006, that
certain Seventh Amendment to Credit Agreement and Waiver dated as of February 6,
2007, that certain Eighth Amendment to Credit Agreement dated as of March 28,
2007, that certain Ninth Amendment to Credit Agreement dated as of August 30,
2007, that certain Tenth Amendment to Credit Agreement dated as of December 28,
2008, that certain Eleventh Amendment to Credit Agreement dated as of
February 28, 2008, that certain Twelfth Amendment to Credit Agreement dated as
of March 14, 2008 and that certain Thirteenth Amendment to Credit Agreement
dated as of August 15, 2008 (as so amended or otherwise modified or supplemented
from time to time, the “Credit Agreement”), pursuant to which the Lenders have
made certain loans and financial accommodations available to Borrower. Terms
used herein without definition shall have the meanings ascribed to them in the
Credit Agreement.

B. The Lenders, Agent and Borrower now wish to further amend the Credit
Agreement on the terms and conditions set forth herein.

C. Borrower is entering into this Amendment with the understanding and agreement
that, except as specifically provided herein, none of Agent’s or any member of
the Lender Group’s rights or remedies set forth in the Credit Agreement or any
other Loan Document is being waived or modified by the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Amendments to Credit Agreement.

(a) The first sentence of Section 3.3 of the Credit Agreement is amended to read
as follows:

“This Agreement shall continue in full force and effect until the Maturity
Date.”

(b) Section 6.10 of the Credit Agreement is hereby amended and restated to read
as follows:

 

1



--------------------------------------------------------------------------------

“Distributions: Except for Permitted Distributions, make any distribution or
declare or pay any dividends (in cash or other property, other than common
stock) on, or purchase, acquire, redeem, or retire any of Borrower’s Stock, of
any class, whether now or hereafter outstanding; provided, however, Borrower may
repurchase its common stock to the extent (i) the aggregate amount paid to
redeem such Stock, exclusive of repurchase and redemption fees, does not exceed
$8,000,000 and (ii) both before and after giving effect to each such repurchase,
no Default or Event of Default exists or would arise and the Borrower maintains
Excess Availability and Qualified Cash of $25,000,000 after each repurchase.”

(c) Section 6.16(a)(i) of the Credit Agreement is hereby amended and restated to
read as follows:

“(i) Minimum EBITDA. EBITDA, for each period identified below, of at least the
required amount set forth in the following table for such period:

 

   

Applicable Amount

 

  

Applicable Period

 

 

$1,200,000

  

 

For the 3 month period
ending December 31, 2004

 

 

$2,100,000

  

 

For the 6 month period
ending March 31, 2005

 

 

$(29,250,000)

  

 

For the 9 month period
ending June 30, 2005

 

 

$(38,500,000)

  

 

For the 12 month period
ending September 30, 2005

 

 

$(92,500,000)

  

 

For the 12 month period
ending December 31, 2005

 

 

$(80,500,000)

  

 

For the 12 month period
ending March 31, 2006

 

 

$(61,500,000)

  

 

For the 12 month period
ending June 30, 2006

 

 

$(31,000,000)

  

 

For the 12 month period
ending September 30, 2006

 

 

$(5,350,000)

  

 

For the 3 month period
ending December 31, 2006

 

 

$(11,100,000)

  

 

For the 3 month period
ending March 31, 2007

 

 

$(7,400,000)

  

 

For the 3 month period
ending June 30, 2007

 

 

$(5,300,000)

  

 

For the 3 month period
ending September 30, 2007

 

 

$(1,000,000)

  

 

For the 3 month period

 

 

2



--------------------------------------------------------------------------------

   

Applicable Amount

 

  

Applicable Period

 

    

 

ending December 31, 2007

 

 

$(5,000,000)

  

 

For the 3 month period
ending March 31, 2008

 

 

$(6,500,000)

  

 

For the 6 month period
ending June 30, 2008”

 

 

$(7,500,000)

  

 

For the 9 month period
ending September 30, 2008

 

 

$(6,200,000)

  

 

For the 12 month period
ending December 31, 2008

 

(d) The defined term “Maturity Date” set forth in Schedule 1.1 to the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

“‘Maturity Date’ means August 31, 2009.”

2. Extension Fees. In consideration of the agreements set forth herein, Borrower
agrees to pay to Agent, for the benefit of the Lenders, a non-refundable fee in
the amount of $25,000, fully-earned as of and due and payable in full on the
date of this Amendment. The Monthly Extension Fee (as defined in the Twelfth
Amendment) shall be payable only through August 31, 2008 and thereafter is
eliminated.

3. Effectiveness of this Amendment. Agent must have received the following
items, in form and content acceptable to Agent, before this Amendment is
effective.

(a) Executed Amendment. This Amendment fully executed by all parties hereto in a
sufficient number of counterparts for distribution to all parties.

(b) Payment of Extension Fee. The extension fee provided for in Section 2 above,
which fee may be paid as a charge to Borrower’s Loan Account.

(c) Representations and Warranties. The representations and warranties contained
herein shall be true and correct as of the date hereof.

(d) Other Documents and Legal Matters. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded.

4. Representations and Warranties. Borrower represents and warrants as follows:

(a) Authority. Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby and by any amendments
thereto referenced herein) to which it is a party. The execution, delivery and
performance by Borrower of this Amendment have been duly approved by all
necessary corporate action and no other corporate proceedings are necessary to
consummate such transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by
Borrower. This Amendment and each Loan Document (as amended or modified hereby)
are the legal, valid and binding obligation of Borrower, enforceable against
Borrower in accordance with its terms, and is in full force and effect.

 

3



--------------------------------------------------------------------------------

(c) Representations and Warranties. After giving effect to this Amendment, the
representations and warranties contained in each Loan Document (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof) are correct on and as of the date
hereof as though made on and as of the date hereof.

(d) Due Execution. The execution, delivery and performance of this Amendment are
within the power of Borrower, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on Borrower.

(e) No Default. No event has occurred and is continuing that constitutes a
Default or an Event of Default.

5. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of New York governing contracts only to be performed in that
State.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or
other similar method of electronic transmission shall be effective as delivery
of a manually executed counterpart of this Amendment.

7. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed and shall constitute the legal,
valid, binding and enforceable obligations of Borrower to the Lender Group.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Agent and Lender Group under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

(d) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

8. Ratification. Borrower hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Credit Agreement, as amended hereby, and the
Loan Documents effective as of the date hereof.

9. Estoppel. To induce Agent and Lender Group to enter into this Amendment and
to continue to make advances to Borrower under the Credit Agreement, Borrower
hereby acknowledges and agrees that, as of the date hereof, there exists no
right of offset, defense, counterclaim or objection in favor of Borrower as
against any member of the Lender Group with respect to the Obligations.

 

4



--------------------------------------------------------------------------------

10. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

11. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

INFOCUS CORPORATION,

an Oregon corporation

By:   /s/ Lisa K. Prentice

Name: Lisa K. Prentice

Title: Chief Financial Officer

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and a Lender By:   /s/ Norm
Chinn

Name: Norm Chinn

Title: Vice President

[Signature Page to Fourteenth Amendment to Credit Agreement]

 

6